DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-23, 29, and 35-38 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Akselrod et al. (US 2018/0239021). 
As to claim 20, Akselrod discloses a system (Abstract), comprising: 
a tunable optical transmit metasurface to selectively transmit incident optical radiation from an optical radiation source at transmit steering angles between a first steering angle and a second steering angle (Abstract, "configurable" is considered "tunable", and a field of view is considered to have a nontrivial span of angles; FIG. 1, reference number 250, scanning engine); 
a receiver comprising an array of detector elements forming a receive scan line (Abstract; optical detector includes an array of detector pixels); and 
a tunable optical receive metasurface to selectively receive optical radiation at each of a plurality of angles of incidence corresponding to the transmit steering angles and direct received optical radiation to the receive scan line of the receiver (Abstract, "configurable" is considered "tunable"; FIG.1, reference numbers 219.1, 219.2R, 234, 238, and 236 in optical receiver 230; reference number 250, scanning engine). 
As to claim 21, Akselrod further discloses a controller to: 
tune the transmit metasurface to transmit incident optical radiation at the first transmit steering angle (FIG. 1, reference number 250, Scanning engine, shows sub-elements 256 and 258); and 
cause the receive metasurface to selectively receive optical radiation at a first angle of incidence corresponding to the first transmit steering angle and direct received optical radiation to the receive scan line of the receiver (FIG. 1, reference number 250, Scanning engine, shows sub-elements 256 and 258). 
As to claim 22, Akselrod further discloses that the controller is configured to subsequently: 
tune the transmit metasurface to transmit incident optical radiation at a third steering angle between the first steering angle and the second steering angle that is non-sequential with respect to the first transmit steering angle (FIG. 1, reference number 250, Scanning engine, shows sub-elements 256 and 258); and 
cause the receive metasurface to selectively receive optical radiation at a second angle of incidence corresponding to the third transmit steering angle and direct received optical radiation to the receive scan line of the receiver (FIG. 1, reference number 250, Scanning engine, shows sub-elements 256 and 258). 
As to claim 23, Akselrod further discloses a laser assembly to generate the optical radiation incident on the transmit metasurface (FIG. 1, reference numbers 210, 212, 214, 215,216). 
As to claim 29, Akselrod discloses a solid-state light detection and ranging (lidar) system, comprising: 
a laser assembly to generate optical radiation (FIG. 1, reference numbers 210, 212, 214); 
transmit optical element assembly to modify the optical radiation generated by the laser assembly (FIG. 1, reference numbers 210, 215, 218, 219T, 219.1T, 219.2T); 
a tunable, optically reflective transmit metasurface to selectively reflect the modified optical radiation as transmit scan lines at a plurality of transmit steering angles (Abstract, "configurable" is considered "tunable", and a field of view is considered to have a nontrivial span of angles; FIG. 1, reference numbers 216, 219T, 219.1T, 219.2T, 250, scanning engine); 
an array of detector elements to receive optical radiation transmitted by the transmit metasurface after being reflected by distant objects (Abstract; optical detector includes an array of detector pixels; FIG. 1, reference number 230); 
a tunable optical receive metasurface to selectively receive optical radiation at each of a plurality of angles of incidence corresponding to the transmit steering angles and direct received optical radiation to the array of detector elements (Abstract, "configurable" is considered "tunable"; FIG.1, reference numbers 219.1, 219.2R, 234, 238, and 236 in optical receiver 230; reference number 250, scanning engine); and 
a controller to: 
cause the laser assembly to generate optical radiation (FIG. 1, reference numbers 210, 212, 250; paragraphs [0031]-[0035]), 
tune the transmit metasurface to transmit the optical radiation as a first transmit scan line at a first transmit steering angle (FIG. 1, reference number 250, Scanning engine, shows sub-elements 256 and 258), 
tune the receive metasurface to receive the optical radiation at a first angle of incidence corresponding to the first transmit steering angle and direct received optical radiation to the array of detector elements (FIG. 1, reference number 250, Scanning engine, shows sub-elements 256 and 258), 
associate optical radiation received by the array of detector elements with the first transmit steering angle (FIG. 1, reference numbers 250, 256, 258; paragraphs [0031]-[0035]), and 
determine range information of an object detected at the first transmit steering angle (FIG. 1; paragraph [0033]; Claim 1, "determine time of flight"). 
As to claim 35, Akselrod further discloses that the controller determines the range information using one of: an indirect time-of-flight calculation, a direct time-of-flight calculation, and a coherent heterodyne calculation (FIG. 1; paragraph [0033]; Claim 1, "determine time of flight"). 
As to claim 36, Akselrod further discloses that the array of detector elements comprises a two-dimensional array of columns and rows of detector elements (paragraph [0048], 31x2 array of detector pixels is a two-dimensional array of columns and rows of detector elements). 
As to claim 37, Akselrod further discloses that the array of detector elements comprises a single column of detector elements (paragraph [0048], 1x8 array of detector pixels can be considered as a single row or single column of detector elements of detector elements, if considered as a row of detector elements, a column would be obvious, and vice versa; moreover, the term “comprising” is open-ended, so that even a 31x2 array can be considered to “comprise” a single row of detector elements of a single column of detector elements). 
As to claim 38, Akselrod further discloses that the array of detector elements comprises a single row of detector elements (paragraph [0048], 1x8 array of detector pixels can be considered as a single row or single column of detector elements of detector elements, if considered as a row of detector elements, a column would be obvious, and vice versa; moreover, the term “comprising” is open-ended, so that even a 31x2 array can be considered to “comprise” a single row of detector elements of a single column of detector elements). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 rejected under 35 U.S.C. 103 as being unpatentable over Akselrod in view of Coleman (US 10,816,939). 
As to claim 24, Akselrod teaches the system of claim 23 as discussed above.  However, Akselrod does not teach a bandpass filter to attenuate optical radiation received by the receive metasurface at wavelengths not generated by the laser assembly. Coleman teaches LIDAR usage and inclusion of a bandpass filter (col. 35, lines 47-50; col. 40, lines 47-51), and therefore suggests a bandpass filter to attenuate optical radiation received by the receive metasurface at wavelengths not generated by the laser assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 23 as taught by Akselrod, in combination with a bandpass filter to attenuate optical radiation received by the receive metasurface at wavelengths not generated by the laser assembly as suggested by Coleman, since such combination provides improved safety and security for lidar/ladar use.
Claims 25 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Akselrod in view of Foo (US 10,720,712). 
As to claim 25, Akselrod teaches the system of claim 20 as discussed above. However, Akselrod does not teach that the transmit metasurface comprises a first liquid crystal metasurface (LCM) with a first array of elongated optical resonant antennas arranged at sub-wavelength intervals on a first reflective surface and liquid crystal positioned in optical field regions of each optical resonant antenna in the first array. Foo teaches liquid crystal metasurfaces for beam steering antennas whose reflective phase can be electronically tunable for steering a beam (Title; Abstract; FIGS. 6, 11), and therefore suggests that the transmit metasurface comprises a first liquid crystal metasurface (LCM) with a first array of elongated optical resonant antennas arranged at sub-wavelength intervals on a first reflective surface and liquid crystal positioned in optical field regions of each optical resonant antenna in the first array. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 20 as taught by Akselrod, in combination with the transmit metasurface comprising a first liquid crystal metasurface (LCM) with a first array of elongated optical resonant antennas arranged at sub-wavelength intervals on a first reflective surface and liquid crystal positioned in optical field regions of each optical resonant antenna in the first array as suggested by Foo, since such combination enables transmit beam steering by selective tuning of an antenna array. 
As to claim 30, Akselrod teaches the system of claim 29 as discussed above. However, Akselrod does not teach that the transmit metasurface comprises: a liquid crystal metasurface (LCM) that includes an array of optical resonant antennas arranged at sub-wavelength intervals on a reflective surface with liquid crystal positioned in optical field regions of each optical resonant antenna in the array. Foo teaches liquid crystal metasurfaces for beam steering antennas whose reflective phase can be electronically tunable for steering a beam (Title; Abstract; FIGS. 6, 11), and therefore suggests that the transmit metasurface comprises: a liquid crystal metasurface (LCM) that includes an array of optical resonant antennas arranged at sub-wavelength intervals on a reflective surface with liquid crystal positioned in optical field regions of each optical resonant antenna in the array. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 29 as taught by Akselrod, in combination with the transmit metasurface comprising: a liquid crystal metasurface (LCM) that includes an array of optical resonant antennas arranged at sub-wavelength intervals on a reflective surface with liquid crystal positioned in optical field regions of each optical resonant antenna in the array as suggested by Foo, since such combination enables beam steering by selective tuning of an antenna array. 
As to claim 31, Akselrod as modified by Foo teaches the system of claim 30 as just discussed.  However, Akselrod does not teach that the receive metasurface comprises: a liquid crystal metasurface (LCM) that includes an array of optical resonant antennas arranged at sub-wavelength intervals on a reflective surface with liquid crystal positioned in optical field regions of each optical resonant antenna in the array.  Foo teaches liquid crystal metasurfaces for beam steering antennas whose reflective phase can be electronically tunable for steering a beam (Title; Abstract; FIGS. 6, 11), and therefore suggests that the receive metasurface comprises: a liquid crystal metasurface (LCM) that includes an array of optical resonant antennas arranged at sub-wavelength intervals on a reflective surface with liquid crystal positioned in optical field regions of each optical resonant antenna in the array. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 30 as taught by Akselrod as modified by Foo, in combination with the receive metasurface comprising: a liquid crystal metasurface (LCM) that includes an array of optical resonant antennas arranged at sub-wavelength intervals on a reflective surface with liquid crystal positioned in optical field regions of each optical resonant antenna in the array as suggested by Foo, since such combination enables receive beam steering by selective tuning of an antenna array. 
As to claim 32, Akselrod as modified by Foo teaches the system of claim 31 as just discussed.  However, Akselrod does not teach a voltage controller to: control the transmit steering angle of the optically reflective transmit metasurface by selectively applying voltage differential bias patterns to the liquid crystal within the optical field regions of at least some of the optical resonant antennas, and control the receive angle of incidence of the optically reflective receive metasurface by selectively applying voltage differential bias patterns to the liquid crystal within the optical field regions of at least some of the optical resonant antennas.  Foo teaches liquid crystal metasurfaces for beam steering antennas whose reflective phase can be electronically tunable for steering a beam(Title; Abstract; FIGS. 6, 11 ), and therefore suggests a voltage controller to: control the transmit steering angle of the optically reflective transmit metasurface by selectively applying voltage differential bias patterns to the liquid crystal within the optical field regions of at least some of the optical resonant antennas, and control the receive angle of incidence of the optically reflective receive metasurface by selectively applying voltage differential bias patterns to the liquid crystal within the optical field regions of at least some of the optical resonant antennas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 31 as taught by Akselrod as modified by Foo, in combination with a voltage controller to: control the transmit steering angle of the optically reflective transmit metasurface by selectively applying voltage differential bias patterns to the liquid crystal within the optical field regions of at least some of the optical resonant antennas, and control the receive angle of incidence of the optically reflective receive metasurface by selectively applying voltage differential bias patterns to the liquid crystal within the optical field regions of at least some of the optical resonant antennas as suggested by Foo, since such combination provides for the electronic control of the antenna array's steering capabilities. 
As to claim 33, Akselrod as modified by Foo teaches the system of claim 30 as discussed above.  However, Akselrod does not teach that the receive metasurface comprises: a liquid crystal metasurface (LCM) that includes an array of optical resonant antennas arranged at sub-wavelength intervals on a transmissive surface with liquid crystal positioned in optical field regions of each optical resonant antenna in the array.  Foo teaches liquid crystal metasurfaces for beam steering antennas whose reflective phase can be electronically tunable for steering a beam (Title; Abstract; FIGS. 6, 11) and that the metasurface can control reflection and transmission characteristics of an EM wave (sol. 1, lines 41-44), and therefore suggests that the receive metasurface comprises: a liquid crystal metasurface (LCM) that includes an array of optical resonant antennas arranged at sub-wavelength intervals on a transmissive surface with liquid crystal positioned in optical field regions of each optical resonant antenna in the array. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 30 as taught by Akselrod as modified by Foo, in combination with the receive metasurface comprising: a liquid crystal metasurface (LCM) that includes an array of optical resonant antennas arranged at sub-wavelength intervals on a transmissive surface with liquid crystal positioned in optical field regions of each optical resonant antenna in the array as suggested by Foo, since such combination enables receive beam steering by selective tuning of an antenna array. 
As to claim 34, Akselrod as modified by Foo teaches the system of claim 33 as just discussed.  However, Akselrod does not teach a voltage controller to: control the transmit steering angle of the optically reflective transmit metasurface by selectively applying voltage differential bias patterns to the liquid crystal within the optical field regions of at least some of the optical resonant antennas, and control the receive angle of incidence of the optically transmissive receive metasurface by selectively applying voltage differential bias patterns to the liquid crystal within the optical field regions of at least some of the optical resonant antennas.  Foo teaches liquid crystal metasurfaces for beam steering antennas whose reflective phase can be electronically tunable for steering a beam(Title; Abstract; FIGS. 6, 11 ), and therefore suggests a voltage controller to: control the transmit steering angle of the optically reflective transmit metasurface by selectively applying voltage differential bias patterns to the liquid crystal within the optical field regions of at least some of the optical resonant antennas, and control the receive angle of incidence of the optically transmissive receive metasurface by selectively applying voltage differential bias patterns to the liquid crystal within the optical field regions of at least some of the optical resonant antennas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 33 as taught by Akselrod as modified by Foo, in combination with a voltage controller to: control the transmit steering angle of the optically reflective transmit metasurface by selectively applying voltage differential bias patterns to the liquid crystal within the optical field regions of at least some of the optical resonant antennas, and control the receive angle of incidence of the optically transmissive receive metasurface by selectively applying voltage differential bias patterns to the liquid crystal within the optical field regions of at least some of the optical resonant antennas as suggested by Foo, since such combination provides for the electronic control of the antenna array's steering capabilities. 

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Akselrod in view of Foo, and further in view of Galstian (US 10,718,154). 
As to claim 26, Akselrod as modified by Foo teaches the system of claim 25 as just discussed above. However, Akselrod does not teach that the optical radiation is incident on the LCM perpendicular to the elongated optical resonant antennas.  Galstian teaches such devices with light incident perpendicular to the surface, and their usefulness (FIGS. 1A, 1B, 13, 14, 17, 18; col. 1, lines 26-38; col. 11, line 66 to col. 12, line 62), and therefore suggests that the optical radiation is incident on the LCM perpendicular to the elongated optical resonant antennas.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 25 as taught by Akselrod as modified by Foo, in combination with the optical radiation being incident on the LCM perpendicular to the elongated optical resonant antennas as suggested by Galstian, since such combination best presents the elongated optical resonant antennas broadside to the incident radiation, which may maximize their effectiveness. 
As to claim 27, Akselrod as modified by Foo and Galstian teaches the system of claim 26 as just discussed. However, Akselrod does not teach that the receive metasurface comprises a second liquid crystal metasurface (LCM) with a second array of elongated optical resonant antennas arranged at sub-wavelength intervals on a second reflective surface and liquid crystal positioned in optical field regions of each optical resonant antenna in the second array.  Foo teaches liquid crystal metasurfaces for beam steering antennas whose reflective phase can be electronically tunable for steering a beam (Title; Abstract; FIGS. 6, 11), and therefore suggests that the receive metasurface comprises a second liquid crystal metasurface (LCM) with a second array of elongated optical resonant antennas arranged at sub-wavelength intervals on a second reflective surface and liquid crystal positioned in optical field regions of each optical resonant antenna in the second array. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 26 as taught by Akselrod as modified by Foo and Galstian, in combination with the receive metasurface comprises a second liquid crystal metasurface (LCM) with a second array of elongated optical resonant antennas arranged at sub-wavelength intervals on a second reflective surface and liquid crystal positioned in optical field regions of each optical resonant antenna in the second array as suggested by Foo, since such combination enables receive beam steering by selective tuning of an antenna array. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,092,675. Although the claims at issue are not identical, they are not patentably distinct from each other because for the most part the instant claims are mere obvious rewordings and/or rearrangements of elements of the claims of US 11,092,675. 
Claims 20-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,092,675 in view of US 2018/0239021.  US 11,092,675 claims features at least similar to those claimed in the instant application, and US 2018/0239021, in its portions cited above, likewise teaches the limitations of the instant claims, thus supporting rejection of the instant claims, in particular claim 28 (see claim 8 of US 11,092,675) on the grounds of nonstatutory double patenting. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645